Citation Nr: 1023149	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of right upper extremity as secondary to service-
connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of left lower extremity as secondary to service-
connected diabetes mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity. 

5.  Whether the reduction of the schedular rating for 
diabetes mellitus from 20 to 10 percent, effective February 
1, 2008, was proper.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).  

In the September 2006 rating decision, the RO denied the 
benefits sought for his service connection and increased 
rating claims.  The Veteran appealed the denial of his 
claims. 

It is noted that the Veteran has specifically claimed that 
his neuropathies are secondary to his service-connected 
diabetes mellitus.  At no point during the appeal has the 
Veteran argued that his neuropathies are directly related to 
service.  Rather, the Veteran himself has stated that the 
symptomatology in his extremities did not begin until after 
he was diagnosed with diabetes mellitus in 1986, which comes 
more than seventeen years after his discharge from service.  
As such, the Board confines this decision to addressing only 
the issue of secondary service connection. 

By the way of the October 2007 rating decision, the RO 
reduced the Veteran's schedular rating for diabetes mellitus 
from 20 to 10 percent.  The Veteran filed a January 2008 
notice of disagreement arguing against the October 2007 
rating reduction for diabetes mellitus.  A review of the 
record does not show that the Veteran has been provided with 
a statement of the case for this issue.  

It is noted that in the October 2007 rating decision, the RO 
also discontinued the Veteran's entitlement to total 
disability due to individual unemployability (TDIU), 
effective February 1, 2008, because the Veteran failed to 
meet the schedular criteria once the schedular rating for 
diabetes mellitus was reduced.  The Veteran filed a 
disagreement with this determination.  However, his TDIU was 
continued in a December 2007 rating decision, after the RO 
had increased the disability rating for posttraumatic stress 
disorder from 50 to 70 percent, effective August 24, 2007.  
Since TDIU benefits have been reinstated without any lapse in 
payment, the issue has been fully resolved, and is not on 
appeal.  

In January 2010, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claims folder. 

The propriety of the schedular rating reduction from 20 to 10 
percent for diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence does 
not include a diagnosis of diabetic peripheral neuropathy of 
the right upper extremity.  

2.  The preponderance of the competent medical evidence does 
not include a diagnosis of diabetic peripheral neuropathy of 
the left lower extremity.  

3.  The medical and other evidence of record shows that the 
Veteran's peripheral neuropathy of the left upper extremity 
is manifested by tingling, numbness and decreased sensory 
responses, which is indicative of no more than mild 
symptomatology.  

4.  The medical and other evidence of record shows that the 
Veteran's peripheral neuropathy of the right lower extremity 
is manifested by tingling, numbness and decreased sensory 
responses, which is indicative of no more than mild 
symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009)

2.  The criteria for service connection for diabetic 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009)

3.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8515 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claims.  VA will inform the Veteran of the type of 
information and evidence that VA will seek to provide, and of 
the type of information and evidence, the Veteran is expected 
to provide.  38 C.F.R. § 3.159(b).  VA must provide such 
notice to the Veteran prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  These VCAA notice 
requirements apply to all elements of a claim for service 
connection, so VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the September 2006 RO decision in the matter, 
VA sent a letter to the Veteran in September 2005 that 
addressed some notice elements concerning his claims.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims for secondary service connection and 
increased ratings, and apprised the Veteran as to his and 
VA's respective duties for obtaining evidence.  In a March 
2006 notice letter, VA has also informed the Veteran how it 
determines disability ratings and effective dates.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claims, VA also has a duty to assist the 
Veteran in the development of the claims.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in March 2006, June 2006, 
March 2007, and August 2009.  

Regarding the contention that the examinations are not 
sufficiently current as to the increased rating claims, the 
Board acknowledges that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Although the Veteran 
contends that his left upper and right lower extremity 
disabilities have worsened, the record does not contain 
objective evidence indicating that there has been a material 
change in the severity of these disabilities since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2009).  The Board 
notes that the Veteran's testimony as to current symptoms is 
almost identical to that reported to the August 2009 VA 
examiner.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  On review, the Board finds that the 
examinations in this case are adequate upon which to base a 
decision.

It is also noted that the record reflects that the Veteran 
has been awarded Social Security Administration (SSA) 
benefits for lumbar radicular syndrome with pain in his right 
leg.  However, these records need not be obtained as they 
concern his back, residuals of a right foot arthrodesis, and 
depression, all of which are not pertinent to the instant 
appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) 
(SSA records must only be sought where directly relevant to 
the claim).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  In order to establish service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
 
As noted above, the Veteran does not contend that his 
neuropathies in the right upper extremity and in the left 
lower extremity are directly due to service, and as such, the 
issue on appeal is confined to whether service connection is 
warranted as secondary to his service-connected diabetes 
mellitus.  

Here, the record shows that the Veteran has neurotic symptoms 
in his right upper extremity and his left lower extremity.  
The record also shows the Veteran was diagnosed with diabetes 
mellitus in 1986, and has been awarded service connection for 
diabetes.  The remaining question on appeal is whether the 
medical evidence supports, or is at least in equipoise as to, 
the Veteran's assertion that his neuropathies in his right 
upper and left lower extremities are related to his service-
connected diabetes mellitus.  See 38 C.F.R. § 3.310.  

There is no evidence of a current diagnosis of peripheral 
neuropathy in the right upper extremity related to service-
connected diabetes.  The March 2006, June 2006, and March 
2007 VA examiners unanimously concluded that the Veteran did 
not evidence diabetic peripheral neuropathy in the right 
upper extremity, and there is no competent medical evidence 
to the contrary.  

There exists conflicting medical evidence as to the presence 
of diabetic peripheral neuropathy in the left lower 
extremity.  In the Veteran's favor are VA treatment records 
which reflect that the Veteran has been prescribed medication 
for "painful diabetic neuropathy" in both his legs and 
feet.  See VA treatment record dated April 2009.  
Additionally, the March 2007 VA examine noted "possible" 
mild neuropathy of the left lower extremity.

In contrast to these findings are the opinions of the March 
2006 and June 2006 VA examiners, who opined the Veteran's 
neurotic symptoms of the left lower extremity were not 
consistent with diabetic peripheral neuropathy.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the opinions 
of the March 2006 and June 2006 VA examiners than it does on 
the VA treatment records and March 2007 VA examiner's 
opinion.

Crucially, the March 2007 VA examiner's opinion is 
inconclusive and speculative, indicating that the Veteran 
evidenced "possible" mild peripheral neuropathy of the 
right lower extremity.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection).  

In contrast, the conclusions of the March 2006 and June 2006 
VA examiner are supported by the medical evidence (in 
particular EMG studies and evidence of neurological 
complaints in these extremities years prior to a diagnosis of 
diabetes), and the VA examiners provided specific rationale 
based on the Veteran's history and physical examination.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion.")  The Board is persuaded 
by the March 2006 and June 2006 VA examiners' opinions 
because, unlike the March 2007 VA examiner's opinion and 
fleeting references in the VA outpatient records, they 
provide a conclusion to a reasonable degree of certainty, 
specifically determining that the Veteran's left lower and 
right upper extremity problems are not compatible with 
diabetic peripheral neuropathy. 

Lay persons such as the Veteran are competent to testify as 
to a condition within his or her knowledge and personal 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, to the extent that the Veteran believes he evidences 
peripheral neuropathy of the right upper and left lower 
extremities related to his service-connected diabetes, it is 
well established that lay persons without medical training 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The statements offered 
in support of the Veteran's claim by him are not competent 
medical evidence and do not serve to establish a current 
diagnosis of diabetic peripheral neuropathy of the right 
upper and left lower extremities.

In summary, for reasons stated above the Board concludes that 
a preponderance of the evidence is against a finding that the 
Veteran's right upper and left lower neurological 
disabilities are related to his service-connected diabetes 
mellitus.  Therefore, the evidence is not in relative 
equipoise and the benefit-of-the-doubt rule cannot be 
applied.  Service connection is accordingly denied.

3.  Increased Rating

The Veteran seeks higher evaluations for his peripheral 
neuropathy in his left upper and right lower extremities.  

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
veteran requested an increased rating.  That being said, VA 
will also review the history of the veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disabilities have each been assigned a 10 
percent disability rating under a general set of criteria 
applicable to diseases of the peripheral nerves found at 
38 C.F.R. § 4.124a.  The Veteran's peripheral neuropathy of 
the left upper extremity has been evaluated under the 
criteria found at Diagnostic Code 8515 (median nerve) and his 
peripheral neuropathy of the right lower extremity has been 
evaluated under the criteria found at Diagnostic Code 8520 
(sciatic nerve).  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz, supra.

Peripheral Neuropathy in the Left Upper Extremity

The Veteran seeks a higher evaluation for peripheral 
neuropathy in his left upper extremity under Diagnostic Code 
8515.  The evidence reflects the Veteran is right-hand 
dominant.

Under Diagnostic Code 8515, mild, moderate, and severe 
incomplete paralysis of the median nerve of the minor 
extremity warrants ratings of 10, 20, and 40 percent, 
respectively. 

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2009).  The Board observes that "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition 871.  

Here, the Veteran has testified that he experiences tingling, 
burning, numbness and itching sensations in his left hand.  
The Veteran stated that he loses strength in his left hand 
after holding an object for a long duration and he has 
difficulty turning door knobs.  

The Veteran underwent a VA examination in March 2006.  That 
examination report indicated that the Veteran's disability 
was manifested by normal deep tendon reflex of the left 
bicep, with intact sensation to vibration and light touch of 
the left hand.  The Veteran had normal grip strength in the 
left hand. 

During a June 2006 VA examination, left hand grip strength 
was decreased by 10 percent, and there was diminished 
sensation to pinprick testing of the 4th and 5th fingers of 
the left hand.  Deep tendon reflexes were normal at the left 
elbow and absent at the left wrist.  The examiner determined 
there was no motor impairment, wasting or atrophy.

The March 2007 VA peripheral nerves examiner indicated that 
the Veteran's left upper extremity exhibited a positive 
Tinel's sign at the elbow with a negative Tinel's at the 
wrist.  Deep tendon reflexes were intact.  Sensory testing 
was intact to sharp and dull but sensation of the small 
finger was mildly increased compared to the other fingers.  
Strength in all left hand intrinsic muscles was 5/5 with the 
exception of the small digit which was 4/5.  EMG testing 
showed a "mild" ulnar entrapment.  

The Veteran underwent his most recent VA examination in 
August 2009.  That examination report shows the Veteran's 
disability was manifested by normal deep tendon reflexes in 
the left upper extremity, with decreased vibratory sensation 
response and decreased pin prick over the left thumb.  The 
Veteran had normal motor strength.  The EMG study showed the 
Veteran had left ulnar neuropathy.  

Collectively, the evidence does not show that the Veteran's 
neuropathic symptoms in his left upper extremity are more 
than mild in severity.  The Board notes that while there was 
one finding of decreased grip strength in the left hand in 
June 2006 and in the left small digit in March 2007, such 
appears to have resolved, as the most recent VA examination 
revealed 5/5 strength or normal.  No other loss of function, 
such as muscle wasting or limitation of motion of the wrists 
or digits, has been objectively demonstrated.  Further, there 
is no suggestion anywhere in the medical records that the 
Veteran has ever manifested complete paralysis of the median 
nerve in the left upper extremity, and the Veteran does not 
contend otherwise.

In short, the Board finds that the medical evidence described 
above reveals that the Veteran's peripheral neuropathy in the 
left upper extremity is no more than mild in nature.  There 
is no evidence of any significant limitation in function or 
any other symptoms which would allow for the assignment of 
higher ratings based on moderate disability under Diagnostic 
Code 8515.

The Board has considered whether alternative Diagnostic Codes 
apply, however, there is no objective evidence of loss of 
motion in the left hand or wrist.  38 C.F.R. § 4.71a, 
Diagnostic Codes  5215, 5220-5230.  In this case, the Board 
finds no provision upon which to assign a rating greater than 
10 percent for the Veteran's left upper extremity disability. 

Peripheral Neuropathy in the Right Lower Extremity

The Board initially notes that the Veteran underwent a right 
ankle arthrodesis as a result of a post-service work injury 
in 1989.  Service connection for residuals of this right 
ankle surgery was denied in an April 1993 rating decision.  A 
May 1999 VA podiatry consult report reflects that the 
residuals of the right arthrodesis consists of medial and 
lateral facet pain and restricted movement at the right foot 
subtalar joint, requiring use of a cane and causing the 
Veteran to ambulate with an altered gait.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the very thorough May 
1999 VA podiatry examination, which was completed years 
before the Veteran was diagnosed with peripheral neuropathy 
of the right lower extremity, attributes the Veteran's right 
lower extremity musculoskeletal symptoms and altered gait to 
the non service-connected residuals of a right ankle 
arthrodesis.  There is no competent medical evidence to the 
contrary.  

With respect to the neurological symptoms of the right lower 
extremity, there are conflicting opinions as to whether such 
is attributable to the service-connected peripheral 
neuropathy versus the non service-connected residuals of the 
right ankle arthrodesis.  Compare the June 2006 and August 
2009 VA examination reports.  Accordingly, all 
musculoskeletal and gait problems will be excluded from the 
service-connected disability picture, while all neurological 
symptoms will be attributed to the service-connected 
disability picture.  Id.

The Veteran seeks a higher evaluation for peripheral 
neuropathy in his right lower extremity under Diagnostic Code 
8520.

Under Diagnostic Code 8520, mild, moderate, moderately 
severe, and severe incomplete paralysis is rated as 10, 20, 
40, and 60 percent disabling, respectively.  An 80 percent 
rating is assigned for complete paralysis, wherein the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
lost.  38 C.F.R. § 4.124a.  Peripheral neuralgias, which are 
usually characterized by dull, intermittent pain, are rated 
on the same scale, with the maximum rating equal to that 
which is assigned for moderate incomplete paralysis of the 
affected nerve.  Id. 

The Board initially notes that the Veteran does not contend 
that he experiences complete paralysis of the right foot, and 
the evidence is negative for such findings.  Instead, he 
testified that he experiences tingling, numbness and itching 
sensations in his right foot.  The Veteran stated that his 
right foot goes numb and he loses his balance, but it has not 
caused him to fall down.  Treatment records demonstrate 
complaints of pain and muscle cramping in his right foot and 
leg for which the Veteran has been prescribed medication.  
However, of particular significance is an April 2009 VA 
treatment record in which the examiner noted the Veteran's 
complaints of leg pain were no likely indicative of 
claudication (cramping), as they were not worse with 
activity.  

The Veteran underwent a VA examination in March 2006.  That 
examination report indicated normal deep tendon reflex of the 
right knee, ankle jerk to 1+, with intact sensation to 
vibration and light touch of the toes and no weakness of the 
extensor of the great toe.  

During a June 2006 VA examination, deep tendon reflex was 
present in the right knee but absent at the right ankle, and 
there was normal sensation to pinprick testing and vibratory 
stimulations of the legs and feet.  The dorsalis pedis and 
posterior tibial pulses could not be felt, and there was 
edema of the right foot.

The March 2007 VA peripheral nerves examiner indicated that 
deep tendon reflex was 1+ in the right knee but absent at the 
right ankle, and there was normal sensation to pinprick 
testing and vibratory stimulations of the legs and feet.  
Motor strength was 5/5 in the feet and toes.  EMG testing was 
not diagnostic.  The examiner diagnosed "mild" neuropathy 
of the right lower extremity.

The report of the August 2009 examination shows the Veteran 
complained of intermittent itching, burning and tingling in 
his right leg.  He denied weakness in the leg and functional 
loss.  Physical examination revealed decreased sensatory 
responses and no deep tendon reflex in his right lower 
extremity.  There was no evidence of atrophy.  The Veteran 
had normal motor strength in the right lower extremity.

Collectively, the evidence does not show that the Veteran's 
neuropathic symptoms in his right lower extremity are more 
than mild in severity.  The Board notes that while there is 
evidence of lack of deep tendon reflexes and decreased 
sensation and pain in the right lower extremity, these 
"wholly sensory" symptoms correspond precisely with the 
currently-assigned 10 percent rating.  No other loss of 
function, such as muscle wasting or loss of strength or 
weakness in the right lower extremity has been objectively 
demonstrated.  Though the Veteran ambulates with a cane, as 
noted above such is not due to the service-connected 
disability.  

The Board has considered whether alternative Diagnostic Codes 
apply, however, there is no objective evidence of loss of 
motion in the right lower extremity.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5261.  In this case, the Board finds no 
provision upon which to assign a rating greater than 10 
percent for the Veteran's right lower extremity disability. 

In short, the Board finds that the medical evidence described 
above reveals that the Veteran's peripheral neuropathy in the 
right lower extremity is no more than mild in nature.  There 
is no evidence of any significant limitation in function or 
any other symptoms which would allow for the assignment of 
higher ratings based on moderate disability under Diagnostic 
Code 8520.

The Board notes that the severity of the Veteran's 
symptomatology in his left upper and right lower extremities 
has been relatively constant throughout the period of this 
appeal, and therefore, "staged" ratings are not warranted. 
38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  At no point does 
the record reflect more severe symptoms than those associated 
with the 10 percent disability ratings assigned under 
Diagnostic Codes 8515 and 8520.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

Lastly, the record does not reflect that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted for the Veteran's disabilities.  This case does not 
present "exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 10 percent 
ratings assigned, the Rating Schedule is adequate.  Moreover, 
the Veteran's disabilities have not required frequent periods 
of hospitalization and the record shows that the Veteran's 
unemployment is due to an unrelated back disability.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's peripheral neuropathy in his left 
upper and right lower extremities.


ORDER

Entitlement to service connection for diabetic neuropathy of 
the right upper extremity is denied. 

Entitlement to service connection for diabetic neuropathy of 
the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.


REMAND

As noted above, the Veteran has not yet received a statement 
of the case after his submission of a timely notice of 
disagreement from an October 2007 rating decision regarding 
the priority of the reduction of the schedular rating for 
diabetes mellitus from 20 to 10 percent. 

Thus, because the Veteran has filed a notice of disagreement, 
a remand to the RO is necessary in order for the RO to issue 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these matters are REMANDED to the RO for the 
following action:

The RO should provide the Veteran a 
Statement of the Case as to the issue of 
whether the reduction of the schedular 
rating for diabetes mellitus from 20 to 
10 percent, effective February 1, 2008, 
was proper.  The Statement of the Case 
should be sent to the latest address of 
record for the Veteran.  The RO should 
inform the Veteran that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


